MEMORANDUM **
Kulwinder Jit Singh Parhar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to recon*254sider. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Singh Parhar’s ineffective assistance of counsel claim because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Puga v. Chertoff, 488 F.3d 812, 815-16 (9th Cir.2007); Liu v. Waters, 55 F.3d 421, 426 (9th Cir.1995).
In his opening brief, Singh Parhar fails to address, and therefore has waived any challenge to, the BIA’s determination that his motion to reconsider failed to identify an error of fact or law in its previous order dismissing the underlying appeal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.